01/29/2021


                      IN THE SUPREME COURT OF THE                           Case Number: OP 20-0526
                           STATE OF MONTANA

                                Case No. OP 20-0526

RANDALL CHILDRESS and
CLAUDIA CHILDRESS,

      Plaintiffs / Appellees,
      and Cross-Appellants,

      -vs-

COSTCO WHOLESALE
CORPORATION,

      Defendant / Appellant,
      Cross-Appellee.


              ORDER GRANTING CHILDRESSES’ UNOPPOSED
                 FIRST MOTION FOR 30-DAY EXTENSION
                   OF TIME TO FILE PRINCIPAL BRIEF

      Accepted Order Certifying Question to the Supreme Court of Montana
         from the United State Court of Appeals from the Ninth Circuit
                         Nos. 19-35441 and 19-35493
                       D. C. No. 9:18-cv-00183-DWM

Quentin M. Rhoades                     WILLIAMS LAW FIRM, P.C.
RHOADES, SIEFERT &                     Susan Moriarity Miltko, Esq.
ERICKSON PLLC                          Tyler C. Smith, Esq.
430 Ryman Street                       235 E. Pine, P.O. Box 9440
Missoula, Montana 59802                Missoula, Montana 59807-9440
Telephone: 406-721-9700                (406) 721-4350
qmr@montanalawyer.com                  susan@wmslaw.com
                                       tyler@wmslaw.com
For Plaintiffs/Appellees/Cross-
Appellants                              For Defendant/Appellant/Cross-Appellee
      Upon motion of Plaintiffs/Appellees/Cross-Appellants, Randall Childress

and Claudia Childress (Childresses), and for good cause shown,

      IT IS HEREBY ORDERED that the Childresses’ motion is GRANTED. The

Childresses shall have up to March 5, 2021, in which to file their principal brief.




                                          2                             Electronically signed by:
                                                                           Bowen Greenwood
                                                                       Clerk of the Supreme Court
                                                                            January 29 2021